internal_revenue_service number release date index number -------------------------------------- ----------------------------------- ----------------------------- ----------------------------- in re ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ --------- telephone number --------------------- refer reply to cc psi b04 plr-154746-06 date date ---------------------- ------------------------------------- ------------------------------- ------------------- ------------------------ ---------------------- ---------------- ------- ------- ------ ---- ----------- --------------- --------------- legend legend decedent company partnership date date date date year year a b c d e dear -------------------- this is in response to your letter dated date submitted by your authorized representatives and subsequent correspondence requesting rulings under ' g of the internal_revenue_code and and of the procedure and administration regulations the facts submitted and the representations made are summarized as follows on date in year decedent transferred a percent of capital stock in a subchapter_c_corporation company to each of her two grandsons date is a date that is after date but before date the value of each of these gifts is represented to be less than dollar_figure decedent retained a tax professional to prepare her year form_709 united_states gift and generation-skipping_transfer_tax return reporting the date gifts in plr-154746-06 preparing the form_709 the tax professional inadvertently failed to allocate or failed to advise decedent to allocate her generation-skipping_transfer gst tax exemption to the date gifts on date decedent formed an irrevocable_trust trust for the benefit of her daughter and her daughter’s issue trust has gst potential on date in year decedent transferred a b percent interest in a general_partnership partnership to trust decedent retained a qualified_tax professional to prepare her year form_709 reporting the date transfer to trust in preparing the form_709 the tax professional inadvertently failed to allocate or failed to advise decedent to allocate her gst tax exemption to the date transfer the failure to allocate gst_exemption to the date transfer was discovered several years after decedent’s death when decedent’s daughter sought estate_planning advice it has been represented that there have been no other transfers to trust decedent’s year form_709 was audited by the internal_revenue_service as a result of the audit the value of the date transfer was dollar_figurec decedent died on date upon decedent’s death death_benefits totaling dollar_figured were paid to decedent’s grandsons from two annuities decedent owned at her death pursuant to ' e dollar_figured of decedent’s available gst_exemption was automatically allocated first to the death_benefits paid to the grandsons and second the remaining unused portion of decedent’s gst_exemption dollar_figuree was allocated to trust except for the transfers in year year and the death_benefits paid to her grandsons it has been represented that decedent did not make any other transfers to skip persons or trusts with gst potential during her lifetime or as a result of her death decedent’s daughter as executrix of decedent’s estate is requesting the following rulings decedent’s date gift to her grandsons of an a percent interest in the capital stock of company is exempt from the gst tax pursuant to ' b a of the tax_reform_act_of_1986 decedent’s estate is granted an extension of time pursuant to g and to allocate decedent’s available gst_exemption of dollar_figuree to the date transfer to trust and that the gst_exemption allocated to the transfer will be effective as of the date of the transfer law and analysis sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 defines a generation-skipping_transfer as a taxable_distribution a taxable_termination and a direct_skip plr-154746-06 section b a of the of the tax_reform_act_of_1986 p l act provides that for purposes of chapter the term direct_skip shall not include any transfer before date from a transferor to a grandchild of the transferor to the extent that the aggregate transfers from such transferor to such grandchild do not exceed dollar_figure sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that except as otherwise provided in this section the provisions of chapter apply to any generation-skipping_transfer as defined in ' made after date sec_26_2601-1 provides that solely for purposes of chapter an inter_vivos transfer is treated as if it were made on date if it was i subject_to chapter regardless of whether a tax was actually incurred or paid and ii made after date but before date for purposes of this paragraph the value of the property transferred shall be the value of the property on the date the property was transferred sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio sec_2612 provides that the term direct_skip means a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 provides that for purposes of chapter the term skip_person means a natural_person assigned to a generation which i sec_2 or more generations below the generation assignment of the transferor sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 plr-154746-06 sec_2632 provides that any portion of an individual’s gst_exemption which has not been allocated within the time prescribed by ' a shall be deemed to be allocated first to property which is the subject of a direct_skip occurring at such individual’s death and second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual’s death sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under ' b or c b a the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an etip its value at the time of the close of the estate_tax_inclusion_period etip and b such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an etip on and after the close of such etip sec_2642 provides that for purposes of determining the inclusion_ratio if- a an individual makes an inter_vivos transfer of property and b the value of such property would be includible in the gross_estate of such individual under chapter if such individual died immediately after making such transfer other than by reason of ' any allocation of gst_exemption to such property shall not be made before the close of the etip and the value of such property shall be determined under ' f sec_2642 provides that in the case of any property to which ' f applies that is included in the gross_estate of the transferor other than by reason of ' the value of such property is its value for purposes of chapter sec_2642 defines the term estate_tax_inclusion_period etip as any period after the transfer described in ' f during which the value of the property involved in such transfer would be includible in the gross_estate of the transferor under chapter if he died such period shall not extend beyond the earlier of-- a the date on which there is a generation-skipping_transfer with respect to such property or b the date of the transferor’s death sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date plr-154746-06 sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant sec_2642 further provides that for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2624 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election ruling decedent’s date transfers to her grandsons were made prior to date and the aggregate transfer to each grandson is represented to not exceed dollar_figure accordingly based upon the facts submitted and the representations made we plr-154746-06 conclude that pursuant to ' b a of the act decedent’s date transfers to her grandsons are not considered direct skips and chapter of the code does not apply to these transfers ruling based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore decedent’s estate is granted an extension of time of sixty days from the date of this letter to allocate decedent’s gst_exemption of dollar_figuree to the transfer made to trust on date the gst_exemption allocated to the transfer will be effective as of the date of the transfer the allocation should be made on a supplemental form_709 for year and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the return except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we are expressing no opinion as to whether the date transfer of the b percent interest in partnership to trust is subject_to an estate_tax_inclusion_period under ' f this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely william p o’shea william p o'shea associate chief_counsel passthroughs special industries enclosure copy for ' purposes
